ORDER
The Disciplinary Review Board on March 29, 1996, having filed with the Court its decision concluding that the formal complaint that charged GERALDINE A COPPOLA of LIVINGSTON, who was admitted to the bar of this State in 1974, with failure to cooperate with the disciplinary authorities in the investigation of a *168grievance filed against her should be dismissed because of a lack of clear and convincing evidence that respondent was aware of the pending grievance and the charges that she willfully ignored requests for information;
And the Disciplinary Review Board further having recommended that the Court vacate the Order of temporary suspension dated June 20, 1995, said Order having been entered pursuant to Rule l:20-4(f)(2) for respondent’s failure to file an answer to the formal complaint;
And good cause appearing;
It is ORDERED that the formal complaint in VC-92-012E be dismissed; and it is further
ORDERED that the Order of temporary suspension dated June 20,1995, is hereby vacated; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in the New Jersey Lawyer, the New Jersey Law Journal and two consecutive issues of a newspaper of general circulation in Essex County; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.